An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF N EVADA

JAMES SLINKER, AN INDIVIDUAL, No. 68507

A .11 t,  
 a“ men

JAMIE ZALESKI, AN INDIVIDUAL,
Res ondent.

DUI I 9 2015

   

ORDER DI SM I 8' SI NC? APPEAL

 

Pursuant t0. the settIement conference, the stipulation of the

parties and cause appearing, this appeal is dismissed. The paﬁies shall
bear their own costs and attorney fees. NRAP 4203).
It is so ORDERED.

CLERK 0F THE SUPREME COURT
TRACIE K‘ L NDEMAN 4.

 

cc; Hon‘ Dauglae Smith, District Judge
Carolyn Worrell, Settlement Judge
Cliff W. Marcek, RC.

McCormick; Barstow, Sheppard, Wayte 8: Garruth, LLPILas Vegas
Eighth. District Court Clerk

SUPREME Coum
OF
NEVADA

CLERK‘S ORDER

 “a, —_______\5»~53\i§ \\ _